Not for publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit

No. 02-2202
                               UNITED STATES,

                                  Appellee,

                                       v.

                               PEDRO ANGLON,

                          Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF RHODE ISLAND

              [Hon. Mary M. Lisi, U.S. District Judge]


                                    Before

                     Torruella, Circuit Judge,
              Cyr and Stahl, Senior Circuit Judges.




     Thomas F. Connors, Jr. on brief for appellant.
     Adi Goldstein, Assistant United States Attorney, Kenneth P.
Madden, Assistant United States Attorney, Craig N. Moore, United
States Attorney, on brief for appellee.




                            February 25, 2004
              Per    Curiam.    Pedro      Anglon    appeals      from   a   135-month

sentence    imposed      following        his   guilty     plea   to   conspiring   to

distribute and to possess with intent to distribute the drug

"ecstasy," and to distributing ecstasy on three occasions in August

and September, 2001.        On appeal, Anglon argues that the sentencing

court erred in calculating the drug quantity attributable to him

and in enhancing his base offense level for his supervisory role in

the offense (and, consequently, denying him a "safety valve"

reduction).         As neither argument is availing, we affirm Anglon's

sentence.

              I. Drug Quantity

              The sentencing court determined that the pre-sentence

report ("PSR") had properly attributed the equivalent of 7,022.12

kilograms of marijuana to Anglon in calculating his base offense

level ("BOL") of 34.           That drug quantity was based upon: 1) the

quantity of ecstasy pills sold in the transactions charged in

Counts II - IV, to which Anglon pled guilty; 2) the quantity of

ecstasy pills sold in the transactions charged in Counts V and VI

of the indictment (which did not charge Anglon as a participant);

3) a small sample of heroin (.27 grams) delivered by co-defendant

Félix R. Martínez on December 8, 2001; and 4) $7,000 in cash and

cocaine, cocaine base and heroin seized in a search of Anglon's

residence on December 10, 2001.                 The cocaine base alone accounted

for   6,746    kilograms       of   the    total    drug    quantity,    determining


                                           -2-
Anglon's BOL of 34 (corresponding with at least 3,000 but not more

than 10,000 kilograms of marijuana).

            Anglon argues that the district court erred in including

as "relevant conduct" the second, third and fourth categories

listed above in calculating drug quantity.          Because we conclude

that the district court did not err in including the fourth

category as    relevant   conduct,   and   the   exclusion   of   the   drug

quantities in categories 2 and 3 would not impact Anglon's BOL or

sentence, we need not consider Anglon's challenge to categories 2)

and 3).   See United States v. Young, 78 F.3d 758, 763 n.4 (1st Cir.

1996)(noting that it was unnecessary to consider whether a certain

drug was properly included because its exclusion from the total

drug quantity would not change appellant's base offense level or

sentencing range).

            Under the United States Sentencing Guidelines,
            a court is to consider all relevant conduct in
            determining the quantity of drugs for which a
            defendant is responsible. U.S.S.G. § 1B1.3.
            A preponderance of the evidence standard
            applies to the determination of drug quantity,
            and a sentencing court's drug quantity
            determination is a factual matter that will
            not be disturbed on appeal unless it is
            clearly erroneous.

United States v. May, 343 F.3d 1, 6 (1st Cir. 2003) (citations

omitted).

            Anglon's PSR reported that a search of his apartment and

the basement to his apartment building on December 10, 2001,

resulted in the seizure of $7,000 in cash from Anglon's apartment

                                 -3-
and quantities     of   cocaine,    cocaine    base   and   heroin   from   the

basement.   Anglon argues on appeal, as he did in his objections to

the PSR, that the cash and drugs seized should not have been

included    as   relevant   conduct    because   there      was   insufficient

evidence connecting them to him.        He also argues that there was an

insufficient nexus to the charged conduct because the drugs seized

were different in type from the drug Anglon was charged with

distributing (ecstasy).

            Under the Sentencing Guidelines, 'relevant
            conduct' includes all acts 'that were part of
            the same course of conduct or common scheme or
            plan as the offense of conviction[.]' U.S.S.G.
            § 1B1.3.    For two or more offenses to be
            considered part of a common scheme or plan,
            'they must be substantially connected to each
            other by at least one common factor, such as
            common victims, common accomplices, common
            purpose, or similar modus operandi.' U.S.S.G.
            § 1B1.3, comment. (n.9(A)).

Young, 78 F.3d at 763.      A sentencing court's determination that an

offense forms part of the same course of conduct or common scheme

or plan "is a predominantly factual finding that will be disturbed

only if clearly erroneous."        United States v. Garcia, 954 F.2d 12,

16 (1st Cir. 1992).

            After hearing testimony from Anglon and his wife that

they had only limited access to the basement where the drugs were

found, and contrary testimony by a police detective who executed

the search, the sentencing court concluded that Anglon's and his

wife's testimony was not credible.            "It is settled beyond cavil


                                      -4-
that, in the sentencing phase of a criminal case, credibility

choices are within the exclusive province of the district judge."

United    States    v.    Conley,    156   F.3d   78,   85   (1st   Cir.    1998).

Similarly, the sentencing court implicitly found that Anglon's

claim that he did not know the origins of the $7,000 in cash seized

from his apartment, but that it was not drug money, was not

credible.

            The fact that the drugs seized from Anglon's residence

were of different types (cocaine, cocaine base and heroin) than the

drug     involved    in    the      charged   offense    (ecstasy)         is   not

determinative.      See May, 343 F.3d at 7; Young, 78 F.3d at 763.              The

PSR reported that Martínez delivered the sample of heroin to Agent

Cruz on December 8, 2001, immediately after paying a visit to

Anglon's residence.        It also indicated that during the August 15,

2001 and September 18, 2001 transactions, Anglon made references to

dealing cocaine and heroin in his conversations with Agent Cruz.

Finally, the PSR stated that during the search of 8 Mawney Street

on December 10, 2001, a scale, sifter and grinder, containing

heroin residue, were seized from inside Anglon's apartment.                      In

light of this evidence, to which Anglon made no objection, the

inclusion (as relevant conduct) of the drugs and cash seized from

Anglon's address was not clearly erroneous.

            II. Role in the Offense and Safety Valve

            The district court increased Anglon's base offense level


                                       -5-
by two levels, pursuant to U.S.S.G. § 3B1.1(c), for his role as "an

organizer, leader, manager or supervisor in any criminal activity"

involving one-to-three other participants.            A two-level increase

under § 3B1.1(c) is justified

             if the sentencing court supportably finds that
             (1) the criminal enterprise involved at least
             two complicit participants (of whom the
             defendant may be counted as one), and (2) the
             defendant,   in    committing   the   offense,
             exercised control over, organized, or was
             otherwise responsible for superintending the
             activities of, at least one of those persons.

United States v. Cruz, 120 F.3d 1, 3 (1st Cir. 1997).                      The

government bears the burden of proving by a preponderance of the

evidence that the defendant qualifies for such an adjustment. See

id.    The evidence supporting the role in the offense determination

may be wholly circumstantial. See id. at 4.            The government need

only prove that the defendant exercised authority or control over

another participant on one occasion. See id.; United States v.

Brown, 298 F.3d 120, 122 (1st Cir. 2002), cert. denied, 537 U.S.

1096 (2002).     We review such a determination for clear error. See

Brown, 298 F.3d at 122.

             In his testimony at the sentencing hearing, Anglon stated

that    he   never   had   anyone   "working   for   [him],   delivering   or

receiving drugs other than the co-defendants in this case."                 He

testified that he used to have Martínez make deliveries from him so

that Anglon would not have drugs on his person.         Anglon admitted to

having "arranged" the August 15, 2001 transaction and that he "had

                                      -6-
Mr. Paulino deliver ecstasy pills to Agent Cruz."                      He specified

that he had told co-defendant Juan Paulino to bring the ecstasy

pills to the restaurant and, after the pills were delivered and

paid   for,    had   told    Paulino    to    bring   the    money     to   Anglon's

apartment.       Anglon denied that he was the boss of anyone and

maintained that he and Martínez and Paulino were equal partners,

sharing the profits from the drug sales equally.                  On the basis of

this evidence, the district court's conclusion that the government

had proved by a preponderance of the evidence that Anglon had

exercised authority or control over another participant on at least

one occasion, was not clearly erroneous. That competing reasonable

inferences might be drawn from Anglon's testimony did not make the

sentencing court's choice between them clearly erroneous.                        See

Cruz, 120 F.3d at 4.

              The district court did not err in determining that Anglon

did not qualify for a two-level reduction under the "safety valve"

provision.       See   U.S.S.G.    §§   2D1.1(b)(6),        5C1.2(a).        Such   a

reduction is permitted only if "the defendant was not an organizer,

leader, manager,       or    supervisor      of   others    in   the   offense."    §

5C1.2(a)(4).

              Affirmed.     See 1st Cir. R. 27(c).




                                        -7-